UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-02277_ Value Line Income and Growth Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31, 2012 Date of reporting period: December 31, 2012 Item I.Reports to Stockholders A copy of the Annual Report to Stockholders for the period ended 12/31/12 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 A N N U A L R E P O R T D e c e m b e r 3 1 , 2 0 1 2 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue Value Line Income and Growth Fund, Inc. ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00090994 Value Line Income and Growth Fund, Inc. To Our Value Line Income To Our Shareholders (unaudited): Enclosed is your annual report for the twelve month period ending December 31, 2012. We encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Income and Growth Fund, Inc. (the “Fund”) had a total return of 10.62% for 2012. This compares to a total return of 11.29% for the 60/40 Standard & Poor’s 500/Barclay’s US Aggregate Bond Index(1) for the same period. The Fund’s asset allocation at the end of December 2012 had a weighting of 69% in stocks and bonds convertible into common stock, 28% in fixed income securities and 3% in cash equivalents. The year started off well for the stock market as signs of improvement in employment, housing, good corporate earnings reports, and a more constructive view of the European debt crisis were important factors driving the rally. During this time, riskier assets and higher beta stocks generally outperformed historically less volatile groups. The “risk-on” trade was in full swing as investors became more comfortable with the state of and outlook for the US economy. May brought a correction of more than 6% for the S&P 500 Index as the “risk-on” trade faded. Those riskier assets and higher beta stocks that led the earlier rally generally suffered the most during the May correction as less volatile sectors outperformed. The market proceeded to stage an impressive rally from the beginning of June through October in anticipation of yet another monetary easing by the Federal Reserve, this time known as QE3. After the announcement of the Fed’s latest effort to help the economy, stocks initially rose. However, shortly thereafter, share prices began to fade as the anticipation of the news wore off and the market began to refocus on more fundamental issues like sluggish global economic growth, election uncertainties, and of course the dreaded “fiscal cliff”. The S&P 500 ended the year with a solid positive return of 16% for its fourth year in a row of positive gains. Fixed income securities also had a positive year in 2012. Corporate bonds outpaced other types of fixed income securities while mortgage related and US Treasury securities also posted positive returns. Having a lowering weighting in fixed income versus stocks for 2012 was a good investment decision for the Fund as stocks far outpaced fixed income in total return for the year. We continue to favor stocks over most fixed income securities and continue to weigh the portfolio accordingly. All but one sector of the Fund posted positive returns for the year. Overall results benefitted from good stock selection in the Consumer Staples, Energy, Industrials and Healthcare sectors. However, while most returns were positive, stock selection in the Consumer Discretionary, Materials, and Telecommunication sectors underperformed their peers in the Index. 2 Value Line Income and Growth Fund, Inc. and Growth Fund Shareholders At the end of December, the Fund was over weighted versus its Index in Utilities, where many stocks with higher dividend yields reside, Consumer Staples, and Industrials. The Fund was underweighted in technology and financials. Our investment process continues to emphasize stocks with healthy and growing dividend yields selling at reasonable valuation levels with healthy balance sheets and positive cash flows. In our fixed income investments, we continue to favor high quality corporate bonds and US Treasuries. We believe the current environment is especially conducive to a well-diversified balanced approach to investing. Our goal is to preserve capital in the short term while generating solid total returns (income plus capital appreciation) in the longer term across economic cycles. Thank you for investing with the Value Line Funds. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Mark Spellman Mark Spellman, Portfolio Manager Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our fund’s prospectus can be obtained free of charge by going to our website at www.vlfunds.com or calling 800.243.2729. The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. The Barclay’s Capital U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-through’s), ABS, and CMBS. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. 3 Value Line Income and Growth Fund, Inc. To Our Value Line Income and Growth Fund Shareholders Economic Highlights (unaudited) The S&P 500 gained 16.0% in 2012, making this the benchmark index’s largest annual return since 2009 and the fourth-largest return in the last decade. This performance was particularly impressive given the pre-election uncertainties, yearend concerns regarding the fiscal cliff, and the lingering sovereign debt issues in Europe. At home, GDP grew 2.2% for the year, indicating an economy firmly in a mid-cycle expansion. The consumer showed renewed vigor during the holiday shopping season with retail sales exceeding expectations and increasing 4.7% year-over-year. While consumer spending ended 2012 on a high note, ongoing fiscal uncertainty and tax increases could rein in consumer spending in 2013. Consumers’ growing unease can be seen in the December decline in the Consumer Confidence Index. The financial impact of the increase in the payroll tax undoubtedly contributed to this decline in Consumer Confidence. The labor market has been improving at a measured pace. The national unemployment rate stood at 7.8% at yearend, though with significant variation among the states. While 15 states posted unemployment rates under 6%, there were 5 states, including California, with rates still exceeding 9%. Despite the improvement over 2011’s 8.5% unemployment rate, job creation was not strong enough for the Fed to alter its economic stimulus policy of keeping short term interest rates at extremely low levels. The Fed announced in December that future monetary tightening would be contingent on the unemployment rate falling below 6.5% or inflation breaching 2.5%. Despite the growing economy, inflationary pressures have remained modest. Consumer prices remained in check, with headline prices rising 1.7% on a year-over-year basis. Limited wage growth has contributed to the relatively benign inflationary environment. The housing market continues to be a bright spot for the economy. The residential housing recovery continued to gain steam, with construction in December resulting in new housing starts that were nearly 40% higher than a year earlier. Housing prices continued their upward march with price increases in 20 metropolitan areas over the last 12 months. This rising wealth effect stemming from high home values may offset some of the headwinds for the consumer from the recent tax policy changes. 4 Value Line Income and Growth Fund, Inc. (unaudited) The following graph compares the performance of the Value Line Income and Growth Fund, Inc. to that of the 60/40 S&P 500 Index/Barclays Capital Aggregate Bond Index, (the “Index”). The Value Line Income and Growth Fund, Inc. is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Income and Growth Fund, Inc. and 60/40 S&P 500 Index/Barclays Capital Aggregate Bond Index Performance Data: ** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 12/31/12 10.62 % $ 5 years ended 12/31/12 3.20 % $ 10 years ended 12/31/12 8.18 % $ * The 60/40 S&P 500 Index/Barclays Capital Aggregate Bond Index is an unmanaged index that is representative of the larger-capitalization stocks traded in the United States. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 5 Value Line Income and Growth Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2012 through December 31, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 7/1/12 Ending account value 12/31/12 Expenses paid during period 7/1/12 thru 12/31/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.17% multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 6 Value Line Income and Growth Fund, Inc. Portfolio Highlights at December 31, 2012 (unaudited) Ten Largest Holdings Issue Shares/Principal Amount Value Percentage of Net Assets U.S. Treasury Notes, 3.63%, 2/15/20 $ 1.2 % U.S. Treasury Notes, 2.13%, 8/15/21 $ 1.1 % U.S. Treasury Notes, 1.38%, 11/30/18 $ 1.0 % U.S. Treasury Notes, 1.00%, 9/30/16 $ 1.0 % U.S. Treasury Notes, 1.00%, 10/31/16 $ 1.0 % U.S. Treasury Notes, 0.50%, 10/15/14 $ 1.0 % Exxon Mobil Corp. 1.0 % U.S. Treasury Bonds, 3.75%, 8/15/41 $ 1.0 % Procter & Gamble Co. (The) 1.0 % Google, Inc. Class A 1.0 % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities* *Sector weightings exclude short-term investments. 7 Value Line Income and Growth Fund, Inc. Schedule of Investments December 31, 2012 Shares Value COMMON STOCKS (63.2%) CONSUMER DISCRETIONARY (7.0%) Brinker International, Inc. $ Coach, Inc. Comcast Corp. Class A DIRECTV * Genuine Parts Co. Home Depot, Inc. Las Vegas Sands Corp. Lowe’s Cos., Inc. McDonald’s Corp. Staples, Inc. Target Corp. Time Warner Cable, Inc. TJX Companies, Inc. (The) Walt Disney Co. (The) CONSUMER STAPLES (7.5%) Coca-Cola Co. (The) ConAgra Foods, Inc. CVS Caremark Corp. Dr. Pepper Snapple Group, Inc. General Mills, Inc. H.J. Heinz Co. Hormel Foods Corp. Ingredion, Inc. Kroger Co. (The) PepsiCo, Inc. Procter & Gamble Co. (The) Safeway, Inc. (1) Sanderson Farms, Inc. (1) Wal-Mart Stores, Inc. Walgreen Co. ENERGY (7.0%) Boardwalk Pipeline Partners L.P. Chevron Corp. ConocoPhillips Devon Energy Corp. Diamond Offshore Drilling, Inc. (1) Ensco PLC Class A Shares Value Enterprise Products Partners L.P. $ Exxon Mobil Corp. Hess Corp. Marathon Petroleum Corp. Phillips 66 Royal Dutch Shell PLC ADR Schlumberger Ltd. Total S.A. ADR TransCanada Corp. (1) FINANCIALS (8.4%) Ameriprise Financial, Inc. Bank of Montreal BlackRock, Inc. Charles Schwab Corp. (The) Digital Realty Trust, Inc. Discover Financial Services Health Care REIT, Inc. JPMorgan Chase & Co. M&T Bank Corp. PartnerRe Ltd. People’s United Financial, Inc. Prudential Financial, Inc. State Street Corp. U.S. Bancorp Wells Fargo & Co. HEALTH CARE (7.3%) Amgen, Inc. Becton, Dickinson & Co. Bristol-Myers Squibb Co. Eli Lilly & Co. Gilead Sciences, Inc. * Johnson & Johnson Laboratory Corporation of America Holdings * Merck & Co., Inc. Novartis AG ADR Pfizer, Inc. Sanofi-Aventis ADR Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. See Notes to Financial Statements. 8 Value Line Income and Growth Fund, Inc. December 31, 2012 Shares Value UnitedHealth Group, Inc. $ Watson Pharmaceuticals, Inc. * INDUSTRIALS (7.6%) ADT Corp. (The) Canadian National Railway Co. Chicago Bridge & Iron Co. N.V. Cintas Corp. Emerson Electric Co. FedEx Corp. General Dynamics Corp. Illinois Tool Works, Inc. Lockheed Martin Corp. MSC Industrial Direct Co., Inc. Class A Northrop Grumman Corp. Raytheon Co. Republic Services, Inc. Rockwell Collins, Inc. Tyco International Ltd. Union Pacific Corp. United Technologies Corp. INFORMATION TECHNOLOGY (11.1%) Accenture PLC Class A Adobe Systems, Inc. * Apple, Inc. Automatic Data Processing, Inc. Avago Technologies Ltd. BMC Software, Inc. * Check Point Software Technologies Ltd. * Citrix Systems, Inc. * Cognizant Technology Solutions Corp. Class A * eBay, Inc. * EMC Corp. * Google, Inc. Class A * Harris Corp. Intel Corp. International Business Machines Corp. Shares Value Microsoft Corp. $ Oracle Corp. SAP AG ADR (1) TE Connectivity Ltd. MATERIALS (2.4%) BHP Billiton Ltd. ADR (1) E. I. du Pont de Nemours & Co. Potash Corporation of Saskatchewan, Inc. Rockwood Holdings, Inc. Yamana Gold, Inc. (1) TELECOMMUNICATION SERVICES (1.9%) AT&T, Inc. BCE, Inc. Verizon Communications, Inc. UTILITIES (3.0%) AGL Resources, Inc. American Electric Power Company, Inc. American States Water Co. (1) CMS Energy Corp. Sempra Energy Southern Co. TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. TOTAL COMMON STOCKS (COST $150,236,517) (63.2%) PREFERRED STOCKS (0.0%) FINANCIALS (0.0%) MetLife, Inc. Series B, 6.50% TOTAL PREFERRED STOCKS (COST $125,000) (0%) See Notes to Financial Statements. 9 Value Line Income and Growth Fund, Inc. Schedule of Investments Shares Value CONVERTIBLE PREFERRED STOCKS (1.9%) CONSUMER DISCRETIONARY (0.2%) General Motors Co., Convertible Fixed, Series B, 4.75% (1) $ Goodyear Tire & Rubber Co. (The), 5.88% (1) CONSUMER STAPLES (0.1%) Bunge Ltd., 4.88% ENERGY (0.5%) Apache Corp., Convertible Fixed, Series D, 6.00% (1) FINANCIALS (1.1%) AMG Capital Trust II, Convertible Fixed, 5.15% Hartford Financial Services Group, Inc. (The), Series F, 7.25% Huntington Bancshares, Inc., Series A, 8.50% KeyCorp, Series A, 7.75% (1) MetLife, Inc., 5.00% UBS AG, Convertible Fixed, 6.75% (1) Wells Fargo & Co. Series L, 7.50% Wintrust Financial Corp., 7.50% HEALTH CARE (0.0%) National Healthcare Corp. Series A, 0.80% TOTAL CONVERTIBLE PREFERRED STOCKS (COST $5,965,595) (1.9%) Principal Amount Value U.S. TREASURY OBLIGATIONS (11.6%) $ U.S. Treasury Bonds, 3.75%, 8/15/41 $ U.S. Treasury Bonds, 2.75%, 8/15/42 U.S. Treasury Notes, 0.13%, 12/31/13 U.S. Treasury Notes, 0.50%, 10/15/14 U.S. Treasury Notes, 0.38%, 11/15/14 U.S. Treasury Notes, 0.38%, 4/15/15 U.S. Treasury Notes, 1.00%, 9/30/16 U.S. Treasury Notes, 1.00%, 10/31/16 U.S. Treasury Notes, 0.88%, 11/30/16 U.S. Treasury Notes, 0.63%, 5/31/17 U.S. Treasury Notes, 1.38%, 9/30/18 U.S. Treasury Notes, 1.38%, 11/30/18 U.S. Treasury Notes, 3.63%, 2/15/20 U.S. Treasury Notes, 2.13%, 8/15/21 U.S. Treasury Notes, 2.00%, 11/15/21 U.S. Treasury Notes, 2.00%, 2/15/22 TOTAL U.S. TREASURY OBLIGATIONS (COST 33,108,112) (11.6%) COMMERCIAL MORTGAGE-BACKED SECURITIES (0.3%) Federal Home Loan Mortgage Corp. Multifamily Structured Pass Through Certificates, Series K710, Class A2, 1.88%, 5/25/19 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C5, Class A4, 3.18%, 8/15/45 See Notes to Financial Statements. 10 Value Line Income and Growth Fund, Inc. December 31, 2012 Principal Amount Value TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (COST $777,930) (0.3%) $ CORPORATE BONDS & NOTES (7.4%) BASIC MATERIALS (0.4%) $ PPG Industries, Inc., Senior Unsecured Notes, 3.60%, 11/15/20 Southern Copper Corp., Senior Unsecured Notes, 6.38%, 7/27/15 COMMUNICATIONS (1.0%) Google, Inc., Senior Unsecured Notes, 2.13%, 5/19/16 Harris Corp., Senior Unsecured Notes, 4.40%, 12/15/20 Time Warner Cable, Inc., Guaranteed Notes, 5.85%, 5/1/17 Viacom, Inc., Senior Unsecured Notes, 4.38%, 9/15/14 Walt Disney Co. (The) MTN, Senior Unsecured Notes, 2.35%, 12/1/22 CONSUMER, CYCLICAL (0.6%) Lowe’s Cos., Inc., Senior Unsecured Notes, 2.13%, 4/15/16 Marriott International, Inc., Senior Unsecured Notes, 3.25%, 9/15/22 McDonald’s Corp. MTN, Senior Unsecured Notes, 3.63%, 5/20/21 Nordstrom, Inc., Senior Unsecured Notes, 4.75%, 5/1/20 Principal Amount Value CONSUMER, NON-CYCLICAL (1.0%) $ Avon Products, Inc., Senior Unsecured Notes, 5.63%, 3/1/14 $ Diageo Capital PLC, Guaranteed Notes, 5.75%, 10/23/17 Humana, Inc., Senior Notes, 6.45%, 6/1/16 Medtronic, Inc., Senior Unsecured Notes, 4.75%, 9/15/15 PepsiCo, Inc., Senior Unsecured Notes, 4.00%, 3/5/42 Teva Pharmaceutical Finance Co. LLC, Guaranteed Notes, 5.55%, 2/1/16 ENERGY (0.4%) Devon Energy Corp., Senior Unsecured Notes, 2.40%, 7/15/16 Marathon Oil Corp., Senior Unsecured Notes, 2.80%, 11/1/22 Phillips 66, Senior Unsecured Notes, 4.30%, 4/1/22 (2) FINANCIAL (2.2%) Aflac, Inc., Senior Unsecured Notes, 2.65%, 2/15/17 American International Group, Inc., Senior Unsecured Notes, 4.88%, 6/1/22 Bank of Montreal MTN, Senior Unsecured Notes, 2.50%, 1/11/17 Berkshire Hathaway, Inc., Senior Unsecured Notes, 3.75%, 8/15/21 (1) BlackRock, Inc., Senior Unsecured Notes, 3.50%, 12/10/14 See Notes to Financial Statements. 11 Value Line Income and Growth Fund, Inc. Schedule of Investments Principal Amount Value $ Citigroup, Inc., Senior Unsecured Notes, 5.85%, 7/2/13 $ General Electric Capital Corp. MTN, Senior Unsecured Notes, 4.65%, 10/17/21 Goldman Sachs Group, Inc. (The), Senior Unsecured Notes, 5.75%, 1/24/22 JPMorgan Chase & Co., Senior Unsecured Notes, 4.50%, 1/24/22 Morgan Stanley, Senior Unsecured Notes, 4.75%, 3/22/17 PNC Funding Corp., Guaranteed Notes, 3.30%, 3/8/22 ProLogis, Senior Unsecured Notes, 6.25%, 3/15/17 Wachovia Bank NA, Subordinated Notes, 4.80%, 11/1/14 Wells Fargo & Co. MTN, Senior Unsecured Notes, 3.50%, 3/8/22 INDUSTRIAL (0.8%) Boeing Co. (The), Senior Unsecured Notes, 3.75%, 11/20/16 Danaher Corp., Senior Unsecured Notes, 3.90%, 6/23/21 Ryder System, Inc. MTN, Senior Unsecured Notes, 3.50%, 6/1/17 Thermo Fisher Scientific, Inc., Senior Unsecured Notes, 3.20%, 3/1/16 Union Pacific Corp., Senior Unsecured Notes, 4.00%, 2/1/21 Principal Amount Value TECHNOLOGY (0.2%) $ Intel Corp., Senior Unsecured Notes, 3.30%, 10/1/21 $ UTILITIES (0.8%) Carolina Power & Light Co., 2.80%, 5/15/22 Dominion Resources, Inc., Senior Unsecured Notes, 2.25%, 9/1/15 Florida Power & Light Co., 4.05%, 6/1/42 Sempra Energy, Senior Unsecured Notes, 2.00%, 3/15/14 South Carolina Electric & Gas Co., 4.35%, 2/1/42 TOTAL CORPORATE BONDS & NOTES (COST $20,747,858) (7.4%) CONVERTIBLE CORPORATE BONDS & NOTES (4.2%) BASIC MATERIALS (0.2%) Allegheny Technologies, Inc., Convertible Fixed, 4.25%, 6/1/14 (1) ArcelorMittal, Senior Notes, 5.00%, 5/15/14 Steel Dynamics, Inc., Guaranteed Notes, 5.13%, 6/15/14 COMMUNICATIONS (0.3%) Equinix, Inc., Convertible Fixed, 4.75%, 6/15/16 VeriSign, Inc., Junior Subordinated Debentures, 3.25%, 8/15/37 (2) CONSUMER, CYCLICAL (0.3%) Home Inns & Hotels Management, Inc., Senior Notes, 2.00%, 12/15/15 (2) See Notes to Financial Statements. 12 Value Line Income and Growth Fund, Inc. December 31, 2012 Principal Amount Value $ International Game Technology, Senior Unsecured Notes, 3.25%, 5/1/14 $ MGM Resorts International, Guaranteed Senior Notes, 4.25%, 4/15/15 Morgans Hotel Group Co., Convertible Fixed, 2.38%, 10/15/14 Navistar International Corp., Senior Subordinated Notes, 3.00%, 10/15/14 (1) CONSUMER, NON-CYCLICAL (1.1%) Alere, Inc., Convertible Fixed, 3.00%, 5/15/16 Alliance Data Systems Corp., Fixed, 1.75%, 8/1/13 Avis Budget Group, Inc., Convertible Fixed, 3.50%, 10/1/14 Gilead Sciences, Inc., Convertible Fixed, Series D, 1.63%, 5/1/16 Greatbatch, Inc., Convertible Fixed, 2.25%, 6/15/13 Hologic, Inc., Senior Notes, 2.00%, 12/15/37 (3) Insulet Corp., Senior Unsecured Notes, 3.75%, 6/15/16 Salix Pharmaceuticals Ltd., Senior Unsecured Notes, 2.75%, 5/15/15 Smithfield Foods, Inc., Senior Notes, 4.00%, 6/30/13 Spartan Stores, Inc., Senior Notes, 3.38%, 5/15/27 ENERGY (0.3%) Goodrich Petroleum Corp., Senior Unsecured Notes, 5.00%, 10/1/29 Hornbeck Offshore Services, Inc., Guaranteed Notes, 1.63%, 11/15/26 (3) Principal Amount Value $ Peabody Energy Corp., Junior Subordinate Debentures, 4.75%, 12/15/41 (1) $ FINANCIAL (0.4%) Digital Realty Trust LP, Guaranteed Notes, 5.50%, 4/15/29 (2) Fidelity National Financial, Inc. 4.25%, 8/15/18 ProLogis, Guaranteed Notes, 3.25%, 3/15/15 SL Green Operating Partnership LP, Convertible Fixed, 3.00%, 10/15/17 (2) Tower Group, Inc., Senior Notes Convertible, 5.00%, 9/15/14 INDUSTRIAL (0.4%) AGCO Corp., Senior Subordinated Notes, 1.25%, 12/15/36 Alliant Techsystems, Inc., Guaranteed Notes, 3.00%, 8/15/24 Bristow Group, Inc., Guaranteed Notes, 3.00%, 6/15/38 EnerSys, Senior Notes, 3.38%, 6/1/38 (3) MasTec, Inc., Convertible Fixed, 4.00%, 6/15/14 Trinity Industries, Inc., Subordinated Notes Convertible, 3.88%, 6/1/36 TECHNOLOGY (1.2%) CACI International, Inc., Senior Subordinate Debenture, 2.13%, 5/1/14 (1) CSG Systems International, Inc., Senior Subordinate Debenture, 3.00%, 3/1/17 (2) See Notes to Financial Statements. 13 Value Line Income and Growth Fund, Inc. Schedule of Investments Principal Amount Value $ DST Systems, Inc., Convertible, 4.13%, 8/15/23 (3) $ Intel Corp., Junior Subordinated Notes, 3.25%, 8/1/39 Lam Research Corp., Senior Unsecured Notes, 1.25%, 5/15/18 (1) ON Semiconductor Corp., Senior Subordinated Notes, 2.63%, 12/15/26 SanDisk Corp., Senior Unsecured Notes, 1.50%, 8/15/17 (1) Xilinx, Inc., Senior Notes, 2.63%, 6/15/17 Xilinx, Inc., Subordinated Debentures, 3.13%, 3/15/37 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (COST $11,252,882) (4.2%) LONG-TERM MUNICIPAL SECURITIES (0.4%) CALIFORNIA (0.2%) California State Department of Water Resources, Revenue Bonds, 2.44%, 12/1/21 California State, Build America Bond, General Obligation Unlimited, 7.50%, 4/1/34 NEW YORK (0.1%) Metropolitan Transportation Authority, Build America Bonds, Revenue Bonds, Ser. C-1, 5.12%, 11/15/19 PUERTO RICO (0.1%) Government Development Bank for Puerto Rico, Revenue Bonds, Senior Notes, Ser. B, 4.70%, 5/1/16 TOTAL LONG-TERM MUNICIPAL SECURITIES (COST $1,042,058) (0.4%) Principal Amount Value U.S. GOVERNMENT AGENCY OBLIGATIONS AND GOVERNMENT SPONSORED OBLIGATIONS (8.7%) $ Federal Home Loan Bank, 1.13%, 3/10/17 $ Federal Home Loan Bank, 5.38%, 11/15/17 Federal Home Loan Bank, 3.13%, 12/8/17 Federal Home Loan Bank, 2.75%, 6/8/18 Federal Home Loan Bank, 1.63%, 2/27/19 Federal Home Loan Bank, 4.13%, 12/13/19 Federal Home Loan Bank, 2.00%, 11/18/20 Federal Home Loan Mortgage Corporation Pool #A96409, 3.50%, 1/1/41 Federal Home Loan Mortgage Corporation Pool #G06168, 3.50%, 11/1/40 Federal Home Loan Mortgage Corporation Pool #G08477, 3.50%, 2/1/42 Federal Home Loan Mortgage Corporation Pool #G08488, 3.50%, 4/1/42 Federal Home Loan Mortgage Corporation Pool #J17969, 3.00%, 2/1/27 Federal Home Loan Mortgage Corporation Pool #Q04096, 4.00%, 10/1/41 Federal Home Loan Mortgage Corporation Pool #Q06884, 3.50%, 3/1/42 Federal Home Loan Mortgage Corporation Pool #Q11077, 3.50%, 9/1/42 Federal Home Loan Mortgage Corporation Pool #Q11230, 3.50%, 9/1/42 Federal Home Loan Mortgage Corporation Pool TBA, 3.00%, 1/1/43 See Notes to Financial Statements. 14 Value Line Income and Growth Fund, Inc. December 31, 2012 Principal Amount Value $ Federal National Mortgage Association, 2.00%, 9/21/15 $ Federal National Mortgage Association Pool #AB1796, 3.50%, 11/1/40 Federal National Mortgage Association Pool #AB3900, 3.00%, 11/1/26 Federal National Mortgage Association Pool #AB3943, 4.00%, 11/1/41 Federal National Mortgage Association Pool #AE3040, 4.00%, 9/1/40 Federal National Mortgage Association Pool #AE9759, 4.00%, 12/1/40 Federal National Mortgage Association Pool #AK6513, 4.00%, 3/1/42 Federal National Mortgage Association Pool #AQ0287, 3.00%, 10/1/42 Federal National Mortgage Association Pool #AQ1853, 3.00%, 11/1/42 Federal National Mortgage Association Pool #AQ3163, 3.00%, 11/1/42 Government National Mortgage Association I Pool #539285, 3.00%, 5/15/42 Government National Mortgage Association I Pool #553450, 3.00%, 1/15/42 Government National Mortgage Association I Pool #744842, 3.00%, 5/15/42 Government National Mortgage Association I Pool #AA0448, 3.50%, 5/15/42 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS AND GOVERNMENT SPONSORED OBLIGATIONS (Cost $25,635,956) (8.7%) Principal Amount Value SHORT-TERM INVESTMENTS (7.7%) REPURCHASE AGREEMENTS (3.1%) $ With Morgan Stanley, 0.15%, dated 12/31/12, due 01/02/13, delivery value $9,200,077 (collateralized by $9,390,000 U.S. Treasury Notes 0.125%due 12/31/13, with a value of $9,384,563) $ INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (4.6%) JOINT REPURCHASE AGREEMENTS (4.6%) Joint Repurchase Agreement with Morgan Stanley, 0.18%, dated 12/31/12, due 01/02/13, delivery value $5,787,174 (collateralized by $5,902,862 U.S. Treasury Notes 2.750% - 3.250% due 07/31/16 - 02/15/19, with a value of $5,843,705) Joint Repurchase Agreement with Barclays, 0.20%, dated 12/31/12, due 01/02/13, delivery value $1,860,165 (collateralized by $1,897,350 U.S. Treasury Note 2.000% due 01/31/16, with a value of $1,882,433) Joint Repurchase Agreement with Credit Suisse First Boston, 0.20%, dated 12/31/12, due 01/02/13, delivery value $5,993,866 (collateralized by $6,114,234 U.S. Treasury Note 3.625% due 08/15/19, with a value of $6,043,770) TOTAL INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (Cost $13,641,060) (4.6%) See Notes to Financial Statements. 15 Value Line Income and Growth Fund, Inc. Schedule of Investments Value TOTAL SHORT-TERM INVESTMENTS (Cost $22,841,060) (7.7%) $ TOTAL INVESTMENT SECURITIES (105.4%) (Cost $271,732,968) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-5.4%) ) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($295,705,259 ÷ 34,105,955 shares outstanding) $ * Non-income producing. A portion or all of the security was held on loan. As of December 31, 2012, the market value of the securities on loan was $14,055,582. Pursuant to Rule 144A under the Securities Act of 1933, this security can only be sold to qualified institutional investors. Step Bond - The rate shown is as of December 31, 2012 and will reset at a future date. ADR American Depositary Receipt. MTN Medium Term Note. REIT Real Estate Investment Trust. TBA To Be Announced. See Notes to Financial Statements. 16 Value Line Income and Growth Fund, Inc. Statement of Assets and Liabilities at December 31, 2012 Assets: Investment securities, at value (Cost - $248,891,908) (securities on loan, at value, $14,055,582) $ Repurchase agreement (Cost - $22,841,060) Interest and dividends receivable Receivable for capital shares sold Prepaid expenses Receivable for securities lending income Other receivables Total Assets Liabilities: Payable upon return of securities on loan Payable for securities purchased Due to custodian Payable for capital shares redeemed Dividends payable to shareholders Accrued expenses: Advisory fee Service and distribution plan fees Sub-transfer agent fees Directors’ fees and expenses Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 75,000,000, outstanding 34,105,955 shares) $ Additional paid-in capital Distributions in excess of net investment income ) Accumulated net realized gain on investments and foreign currency Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($295,705,259 ÷ 34,105,955 shares outstanding) $ Statement of Operations for the Year Ended December 31, 2012 Investment Income: Dividends (net of foreign withholding tax of $72,983) $ Interest Securities lending income Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Transfer agent fees Printing and postage Directors’ fees and expenses Custodian fees Insurance Registration and filing fees Sub-transfer agent fees Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 17 Value Line Income and Growth Fund, Inc. Statement of Changes in Net Assets for the Years Ended December 31, 2012 and 2011 Year Ended Year Ended December 31, 2012 December 31, 2011 Operations: Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) ) Net increase/(decrease) in net assets from operations ) Distributions to Shareholders: Net investment income ) ) Net realized gain from investment transactions ) — Total Distributions ) ) Capital Share Transactions: Proceeds from sale of shares Net assets of shares issued in connection with merger — Proceeds from reinvestment of dividends and distributions to shareholders Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Decrease in Net Assets ) ) Net Assets: Beginning of year End of year $ $ Distributions in excess of net investment income, at end of year $ ) $ ) See Notes to Financial Statements. 18 Value Line Income and Growth Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies Value Line Income and Growth Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose primary investment objective is income, as high and dependable as is consistent with reasonable risk. Capital growth to increase total return is a secondary objective. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. The Board of Directors has determined that the value of bonds and other fixed-income securities be calculated on the valuation date by reference to valuations obtained from an independent pricing service which determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. This service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 — Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 19 Value Line Income and Growth Fund, Inc. December 31, 2012 The following table summarizes the inputs used to value the Fund’s investments in securities as of December 31, 2012: Investments inSecurities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
